DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Status of the Claims
	The amendment filed on 04/24/2022 has been entered. Claim 1 has been amended, claim 2 has been canceled and claims 3-7 have been newly added. Thus Claims 1 and 3-7 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended to comply with the written description. Thus the 112(a) rejection has been withdrawn.
	Claim 1 has also been amended by narrowing the starting material and product to 1,1,3-trichloropropene and 1,1,1,2,3-pentachloropropane. Scone teaches chlorination of chloropropanes (mixture of pentachloropropane and heptachloropropane) to produce octachloropropane but fails to teach or suggest chlorination as instantly amended. Thus the 103 rejection of the record has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 6-7 are newly rejected under 35 U.S.C. 103 as being unpatentable over Demmin (Demmin, T. R. et al. Patent number US5,705,779) in view of ERCO (“CHLORINE WHMIS CONTROLLED PRODUCT” Jan. 30, 2015, pages 1-11).
	Regarding claims 3-4, Demmin teaches photochlorination of 1,1,1,3-tetrachloropropane (HCC-250) with chlorine gas to 1,1,1,3,3-pentachloropropane (HCC-240fa) and 1,1,1,2,3-pentachloropropane (HCC-240d) in the absence of oxygen and under a blanket of nitrogen followed by extraction of the product mixture and conducting distillation process in a distillation apparatus for purification (col. 2, ll. 25 and 66-67 and Example 2). Demmin also teaches that the photochlorination is conducted under standard atmospheric pressure (col. 2, ll. 56). Furthermore, Demmin teaches that the starting material 1,1,1,3-tetrachloropropane is deoxygenated by slowly bubbling dry N2 (col. 4, ll. 18-23).
Regarding claims 6-7, the limitation “wherein all components of the distillation apparatus…are produced from …” is a product by process claim language as a result of the distillation apparatus. The product by process limitation is not limited to the manipulations of the recited steps for preparing the components of the distillation apparatus, but only to the structure implied by the steps, in this case, only to the distillation apparatus. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process for producing the components of the distillation apparatus does not appear to impart distinctive structural characteristic to the final components of the distillation, the process is not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

	Regarding claims 3-4, Demmin teaches that reagent grade chlorine is continuously bubbled during the photochlorination (Example 2). While Demmin teaches that the photochlorination is conducted in the absence of oxygen, the reference fails to teach that the oxygen content in the chlorine is less than about 2000ppmv. However, ERCO teaches compressed chlorine gas containing 100% chlorine, in other words oxygen is absent in this compressed gas (0ppmv oxygen which reads on the claimed less than about 2000ppmv). Thus, a skilled artisan would have been motivated to use the chlorine gas from ERCO in the process of Demmin with a reasonable expectation of success in conducting photochlorination in the absence of oxygen.

It is thus prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 1,1,1,2,3-pentachloropropane or 1,1,1,2,3-pentachloropropane and 1,1,1,3,3-pentachloropropane in which an alkane feedstock comprising 1,1,1,3-tetrachloropropane is contacted with chlorine in a chlorination zone to produce a reaction mixture containing the chlorinated alkane, wherein the chlorine supplied into the chlorination zone has an oxygen content of less than about 2000ppmv, wherein the chlorination zone is operated under atmospheric or superatmospheric pressure; and wherein the reaction mixture is extracted from the chlorination zone and the extracted reaction mixture is subjected to one or more distillation steps; and wherein a distillation apparatus employed in the one or more distillation steps would come into contact with a distillate or process fluid in use of the distillation apparatus in view of Demmin and ERCO.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,793,496B2 (‘496) in view of Nose (Nose, M. et al. Patent number US8,772,554B2). 
	Both claims are drawn to chlorination process of chlorinated alkane by reacting chlorinated alkene feedstock with chlorine in a chlorination zone to produce a reaction mixture containing the chlorinated alkane, wherein the chlorine supplied into the chlorination zone has an oxygen content of less than about 2000ppmv, wherein the chlorination zone is operated under atmospheric or superatmospheric pressure; and wherein the reaction mixture is extracted from the chlorination zone.
	Regarding claim 1, claim 1 of ‘496 fails to recite subjecting the extracted reaction mixture to one or more distillation steps. However, claim 7 of ‘496 recites subjecting the extracted reaction mixture to one or more distillation steps. 
Regarding claim 5, the limitation “wherein all components of the distillation apparatus…are produced from …” is a product by process claim language as a result of the distillation apparatus. The product by process limitation is not limited to the manipulations of the recited steps for preparing the components of the distillation apparatus, but only to the structure implied by the steps, in this case, only to the distillation apparatus. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process for producing the components of the distillation apparatus does not appear to impart distinctive structural characteristic to the final components of the distillation, the process is not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

	Furthermore, claim 1 of ‘496 broadly recites production of C3-6 chlorinated alkane from chlorinated alkene feedstock but fails to recite production of 1,1,1,2,3-pentachloropropane from 1,1,3-trichloropropene. However, Nose teaches production of 1,1,1,2,3-pentachloropropane by the chlorination of 1,1,3-trichloropropene with chlorine. Nose teaches that 1,1,1,2,3-pentachloropropane is an important compound in making 2,3,3,3-tetrafluoropropene with various industrial application.
	Accordingly, using the methods of claim 7 of ‘496 and of Nose in the process of claim 1 of ‘496, a skilled artisan has a reasonable expectation of success in arriving at claims 1 and 5.

Claims 3-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,793,496B2 (‘496) in view of Demmin (Demmin, T. R. et al. Patent number US5,705,779). 
	Both claims are drawn to chlorination process of chlorinated alkane by reacting chlorinated alkane feedstock with chlorine in a chlorination zone to produce a reaction mixture containing the chlorinated alkane, wherein the chlorine supplied into the chlorination zone has an oxygen content of less than about 2000ppmv, wherein the chlorination zone is operated under atmospheric or superatmospheric pressure; and wherein the reaction mixture is extracted from the chlorination zone.
	Regarding claims 3-4, claim 1 of ‘496 fails to recite subjecting the extracted reaction mixture to one or more distillation steps. However, claim 7 of ‘496 recites subjecting the extracted reaction mixture to one or more distillation steps. 
Regarding claims 6-7, the limitation “wherein all components of the distillation apparatus…are produced from …” is a product by process claim language as a result of the distillation apparatus. The product by process limitation is not limited to the manipulations of the recited steps for preparing the components of the distillation apparatus, but only to the structure implied by the steps, in this case, only to the distillation apparatus. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process for producing the components of the distillation apparatus does not appear to impart distinctive structural characteristic to the final components of the distillation, the process is not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

	Furthermore, claim 1 of ‘496 broadly recites production of C3-6 chlorinated alkane from chlorinated alkane feedstock but fails to recite production of 1,1,1,2,3-pentachloropropane or 1,1,1,2,3-pentachloropropane and 1,1,1,3,3-pentachloropropane from 1,1,1,3-tetrachloropropane. However, Demmin teaches production of 1,1,1,2,3-pentachloropropane and 1,1,1,3,3-pentachloropropane by the chlorination of 1,1,1,3-tetrachloropropane with chlorine in the absence of oxygen. 
	Accordingly, using the methods of claim 7 of ‘496 and of Demmin in the process of claim 1 of ‘496, a skilled artisan has a reasonable expectation of success in arriving at claims 3-4 and 6-7.


Allowable Subject Matter
	The subject matter of claims 1 and 5 is free of prior art. The closest prior art reference is Nose (Nose, M. et al. Patent number US8,772,554B2) that teaches chlorination of 1,1,3-trichloropropene with chlorine to produce 1,1,1,2,3-pentachloropropane. Nose fails to teach or suggest conducting the reaction with chlorine having a dissolved oxygen content of less than about 2000ppmv and a skilled artisan would not have been motivated to use the methods of Nose to use chlorine having a dissolved oxygen content of less than about 2000ppmv. 

Conclusion
	Claims 1 and 3-7 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622